Citation Nr: 0421627	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right lung 
condition.

2.  Entitlement to service connection for an upper back 
injury of the thoracic spine.

3.  Entitlement to service connection for mental illness.

4.  Entitlement to a compensable evaluation for residuals 
fracture, 5th metacarpal, right hand.  

5.  Entitlement to an effective date earlier than October 11, 
2000, for the grant of service connection for residuals 
fracture, 5th metacarpal, right hand.


REPRESENTATION

Veteran represented by: NVLSP


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1985 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Albuquerque, New Mexico.  

The issues of entitlement to service connection for a right 
lung condition, an upper back injury of the thoracic spine, 
and mental illness, are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

During the course of the appeal, the veteran requested that 
he be afforded a personal hearing before a Veterans Law Judge 
at the local RO.  The veteran indicated that he could not 
attend such a hearing as he was incarcerated.  He requested 
that a telephonic hearing be conducted, if possible.  The 
veteran was informed that a telephonic hearing was not 
possible.  While the veteran has not withdrawn his request 
for a hearing, such a request is essentially moot as the 
veteran cannot attend the type of hearing that is currently 
afforded veterans as he is incarcerated.


FINDINGS OF FACT

1.  X-ray evidence of arthritic changes of the right 5th 
finger has been demonstrated.

2.  In an August 1999 rating determination, the RO denied 
service connection for a right hand condition.  The veteran 
was notified of this decision and did not perfect his appeal 
within one year and the decision became final.  

3.  In a letter received on October 11, 2000, the veteran 
requested that his claim be reopened.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the right fifth metacarpal have been met since 
October 11, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.68, 4.69, 4.71a, Diagnostic 
Codes, 5003, 5010 5155, 5227 (2002); Diagnostic Codes, 5227, 
5230 (2003).  

2.  The criteria for an effective date prior to October 11, 
2000, for service connection for residuals fracture, 5th 
metacarpal, right hand have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the October 
2002 rating determination, the May 2003 SOC, and the July 
2003 SSOC informed the appellant of the information and 
evidence needed to substantiate this claim.  In a January 
2002 letter, the RO informed the appellant of the VCAA.  It 
specifically notified him of VA's duty to notify him about 
his claim, VA's duty to assist him in obtaining evidence for 
his claim, what the evidence had to show to establish 
entitlement, what evidence the RO had, what the veteran could 
do to help with his claim, where and when to send 
information, and where to contact VA if he had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded a VA 
examination during the course of this appeal. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the January 2002 letter, the veteran was also 
notified of the VCAA laws and regulations as part of the May 
2003 SOC. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

Increased Evaluation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 7-2003.  A review of the record demonstrates that 
the RO considered the old and new criteria.  Therefore, the 
veteran was made aware of the changes.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5010. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below:  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X- 
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned. 38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45 (2003).  The multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.

With regard to the criteria in effect prior to August 26, 
2002, the Board notes that ankylosis of any finger other than 
the thumb, index finger, or middle finger for both the major 
and minor hand was rated as noncompensably disabling.  
38 C.F.R. § 4.71a (2002). The Note which follows stated that 
extremely unfavorable ankylosis will be rated as amputation 
under the diagnostic codes 5152 and 5156.

Ankylosis was considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
It is considered unfavorable when it precludes such motion.  
Extremely unfavorable ankylosis will be rated analogous to 
amputation under the provisions of diagnostic code 5154.  
Ankylosis is considered to be extremely unfavorable when all 
the joints of the finger are in extension or in extreme 
flexion, or when there is rotation and angulation of the 
bones.  38 C.F.R. § 4.71a, Code 5226; note (3) preceding 
diagnostic code 5216; note (a) following Code 5219; and note 
following diagnostic code 5227.

Under the new rating criteria, limitation of motion of the 
ring or little finger warranted a noncompensable evaluation.  
Code 5230.  Favorable or unfavorable ankylosis of the ring or 
little finger also warranted a noncompensable evaluation.  
Code 5227.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A review of the record demonstrates that the veteran 
sustained a fracture at the base of the 5th metacarpal in May 
1986.  In an October 2002 rating determination, the RO 
assigned a noncompensable disability evaluation for a 
fracture of the 5th metacarpal of the right hand.  

In March 2003, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
intermittent swelling and pain in his right wrist.  He also 
noted having intermittent pain, primarily in the second and 
third fingers of his right hand.  Examination of the hand 
revealed that the veteran had a slight flexion contracture on 
the second digit of his right hand.  The veteran was able to 
touch his thumb to his fingers without difficulty and was 
able to touch the 3rd, 4th, and 5th fingers to the crease in 
the median transverse fold in his palm with extra force.  
Afterwards, he was also able to touch the 2nd digit to the 
median transverse fold of the palm.  The veteran's grip was 
noted to be weaker with his right hand but he was able to 
pick up small items such as coins, paper clips, and pins 
without difficulty.  He was also able to write his name 
legibly.  Range of motion examination revealed that he had 
full range of motion of all fingers with the exception of the 
second digit of the right hand, which he was unable to 
actively extend.  X-rays of the right hand showed a healed 
fracture of the fifth metacarpal, internally fixed.  There 
was an associated degenerative change of the fifth 
carpometacarpal joint.  A diagnosis of status post fracture 
of the fifth metacarpal of the right hand with open reduction 
internal fixation with good healing was rendered.  

With regard to the veteran's right fifth metacarpal fracture, 
a compensable evaluation is not warranted with regard to 
limitation of motion under the criteria in effect prior to 
August 2002, as the Board notes that notes that ankylosis of 
any other finger than the thumb, index finger, or middle 
finger for both the major and minor hand was rated as 
noncompensably disabling.  An increased evaluation would also 
not be warranted under the new rating criteria as limitation 
of motion of the ring or little finger currently warrants a 
noncompensable evaluation as does favorable or unfavorable 
ankylosis of the ring or little finger.  See DCs 5227 and 
5230.  

However, the x-rays taken of the veteran's right fifth finger 
have revealed evidence of arthritic changes involving more 
than one joint.  As such, a 10 percent evaluation is 
warranted under DC 5010.  However, the Board notes that the 
veteran has reported having continuous pain in his right 
fifth finger and observes that the veteran has been found to 
have problems gripping and grasping objects.  Thus, an 
increased evaluation is not warranted even when taking into 
account 38 C.F.R. §§ 4.40,4.45, 4.59, and the Court's holding 
in DeLuca.  Thus, the preponderance of the evidence does not 
support an evaluation in excess of 10 percent for residuals 
of fracture of 5th metacarpal of the right hand.

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for problems with his right fifth metacarpal fracture.  There 
has also been no demonstration that his right fifth digit 
metacarpal fracture interferes with his employment.  
Moreover, the currently assigned schedular disability 
evaluation contemplates interference with employment and loss 
of time from work.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected residuals of a fracture of the 
5th metacarpal, right hand, and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.

Effective Date

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  The effective 
date of an award of disability compensation based on new and 
material evidence received after a final disallowance, shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2003).  The effective date of award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(r) (2003).  The 
law grants a period of one year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to the 
revision on the same factual basis in the absence of CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).

In May 1998, the veteran requested service connection for an 
injury to his right hand.  

In October 1998, the veteran failed to report for a scheduled 
VA examination.  In a March 1999 letter, the RO notified the 
veteran that as he failed to report for a scheduled VA 
examination they had to deny his claim.  

In a March 1999 statement in support of claim, the veteran 
indicated that he was unable to show for the examination as a 
result of being incarcerated.  He stated that he was not sure 
of his release date.  The veteran provided an address where 
he could be reached upon his release.  

In a March 19, 1999, letter, the RO informed the veteran that 
it had to determine the character of his discharge to find if 
he was eligible for VA benefits.  The RO indicated that the 
veteran could forward any information that would be helpful 
in determining his status of discharge.  The RO sent this 
letter to the address that the veteran had supplied in his 
statement in support of claim.  

In a May 1999 letter, the RO informed the veteran that it was 
still processing his claim and that it would notify him when 
the process was finished.  The letter was sent to the address 
that the veteran had previously provided and was returned to 
sender after being refused.  

In an August 1999 handwritten note, it was indicated that the 
veteran was in Mexico and that his relatives would try to 
contact him for his current address.  

In an August 1999 letter, the RO informed the veteran that it 
had previously written and had asked to him to provide 
notification of any changes in his current address.  The RO 
further indicated that it had asked the veteran for his 
statement regarding the character of his discharge.  The RO 
also noted that it had previously scheduled the veteran for 
an examination and that he had failed to appear for the 
examination.  The RO noted that because the mail that was 
being sent to him was now being returned and because 
information had been received from his relatives that he had 
traveled to Mexico after a recent release from incarceration, 
the claim had to be denied.  The RO stated that if it 
received information from the veteran prior to May 17, 2000, 
it could continue to process his claim.  It further notified 
the veteran that if the information was received from the 
veteran after May 17, 2000, it had to be considered a new 
claim.  The veteran was notified of his appellate rights at 
that time.  

No further correspondence was received from the veteran until 
October 11, 2000.  In a letter received on that day, the 
veteran requested that his claim be reopened.  

The veteran has indicated that he never received the prior 
notice of denial.  

The Court has stated that in the normal course of events it 
was the burden of the veteran to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding that he had abandoned his claim.  Id. The Court has 
also held that the "duty to assist is not always a one-way 
street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2002).  In this case, there is no evidence to rebut the 
presumption of regularity as to notice of the rating 
determination.  There is evidence that mail sent to the 
veteran's last known address was returned as undeliverable 
because the mail was refused.  Thereafter, his relatives 
reported that he had moved somewhere to Mexico.  There is no 
notation in the file of the veteran providing a new address 
prior to the sending of the August 1999 rating determination 
or in the one-year period following the issuance of the 
August 1999 rating determination.  

As noted above, the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance, shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  The veteran's request to reopen his claim of service 
connection for his right fifth digit metacarpal fracture was 
received on October 11, 2000.  This was the first 
correspondence received from the veteran requesting service 
connection for this disorder subsequent to the August 1999 
rating determination.  The Board is sympathetic to the 
veteran's beliefs but is precluded by law from assigning an 
effective date earlier than October 11, 2000.  


ORDER

A 10 percent evaluation for residuals fracture, 5th 
metacarpal right hand, from October 11, 2000, is granted 
subject to regulations governing monetary benefits.  

An effective date earlier than October 11, 2000, for the 
grant of service connection for residuals of fracture, 5th 
metacarpal, is denied.


REMAND

As to the issue of service connection for mental illness, the 
Board notes that the veteran has not been afforded a VA 
psychiatric examination.  The Board observes that the veteran 
was admitted for reactive and chronic depression in April 
1991, during his period of service.  The Board further 
observes that there have been several diagnoses of PTSD by 
private physicians who have attributed this PTSD to his 
period of service.  The Board is of the opinion that a VA 
psychiatric examination is warranted based upon the medical 
evidence of record.  

As to the issue of service connection for a right lung 
condition, the Board notes that pulmonary function tests were 
ordered to determine the absence or presence of an airways 
disease in March 2003.  While the physical examination showed 
no signs of restrictive airways disease, the results of the 
pulmonary function tests are not of record.  The results of 
these findings are necessary in order for the Board to 
properly decide the veteran's claim.  

With regard the veteran's claim of service connection for an 
upper back injury of the thoracic spine, the Board notes that 
the veteran was seen with complaints of back pain on several 
occasions during service.  The Board further observes that 
the veteran was diagnosed as having kyphosis and chronic low 
back pain with limitation in range of motion at the time of 
the March 2003 VA examination.  While these diagnoses were 
rendered, the examiner did not provide an opinion as to the 
nature and etiology of the veteran's back disorders and 
whether they were related to service.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for mental illness, a back 
disorder, or a right lung disorder.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The VBA AMC should arrange for a VA 
examination of the veteran in order to 
determine the nature and etiology of any 
psychiatric disorder(s), including PTSD, 
which may be present.  The claims file 
must be made available to the examiner.  
All indicated tests and studies should be 
performed.  
If a diagnosis of PTSD is 
appropriate, the examiners should specify 
(1) whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (2) whether there is a 
link between the current symptomatology 
and the veteran's period of service.
Alternatively, if PTSD is not found 
on examination, the examiner should 
delineate all diagnoses reached to 
account for the veteran's psychiatric 
symptomatology.  The examiner must also 
express an opinion as to whether any 
psychiatric disorder(s) found on 
examination is/are related to service.  
Complete detailed rationale should be 
given for each opinion that is rendered.

4.  With regard to the claim of service 
connection for a right lung disorder, the 
VBA AMC should attempt to obtain copies 
of the pulmonary function studies tests 
performed in conjunction with the March 
2003 VA examination and associate them 
with the claims folder.  If the results 
of the tests are not available, the RO 
should then arrange for a VA examination 
of the veteran in order to determine the 
nature and etiology of any current right 
lung disorder which may be present.  The 
claims file must be made available to the 
examiner.  All indicated tests and 
studies should be performed. 

The examiner is requested to render an 
opinion as to whether the veteran has a 
current lung disorder.  If the veteran is 
found to have a current lung disorder, 
the examiner is then requested to render 
an opinion as to whether it is at least 
as likely as not that any current right 
lung disorder is related to service.  
Complete detailed rationale is to be 
provided for any opinion that is 
rendered.  

5.  With regard to the claim of service 
connection for an upper back disorder, 
the VBA AMC should refer this matter to 
the examiner who performed the March 2003 
VA examination, if available, and request 
that he provide an opinion as to whether 
it is at least as likely as not that any 
current back disorder is related to the 
veteran's period of service. Complete 
detailed rationale is to be proved for 
any opinion that is rendered.

If the examiner is not available, the VBA 
AMC should then arrange for a VA 
examination of the veteran in order to 
determine the nature and etiology of any 
current back disorder which may be 
present.  The claims file must be made 
available to the examiner.  All indicated 
tests and studies should be performed. 

The examiner is requested to render an 
opinion as to whether the veteran has a 
current back disorder.  If the veteran is 
found to have a current back disorder, 
the examiner is then requested to render 
an opinion as to whether it is at least 
as likely as not that any current back 
disorder is related to service.  Complete 
detailed rationale is to be provided for 
any opinion that is rendered.  

6.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



